Stuart, J.
Suit by Findlay, the assignee, against Bering, the assignor, of a promissory note. In excuse for not prosecuting the maker to insolvency, it was alleged that Ruckle, the maker, was insolvent at the maturity of the note, and when suit was commenced. Pleas, non assumpsit and want of consideration.
The evidence, as to the insolvency of the maker, was, “that he was generally understood to be insolvent at the maturity of the note, and that he was then insolvent.” This evidence was not sufficient. Herald v. Scott, 2 *248Ind. R. 55. It is true that, under our statute, the assignor warrants that the maker is liable on the note, and able to pay it. Howell v. Wilson, 2 Blackf. 418. If the assignee neglects to use due diligence in suing the maker, and seeks to come back on the assignor, he must prove the inability of the maker, from want of property liable to execution, to pay any part of the given debt. 2 Ind., supra, and the authorities there cited.
J. G. Marshall, for the appellant.
W M. Du/nn and A. W. Hendricks, for the appellee.
The evidence of the maker’s insolvency is not sufficient to entitle Findlay, the assignee, to recover.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.